Title: From Thomas Jefferson to Henry Dearborn, 14 August 1801
From: Jefferson, Thomas
To: Dearborn, Henry


Dear Sir
Monticello Aug. 14. 1801.
I inclose you a letter from a mr Quarrier of this state asking a military commission. I know little of him, but that he is young, and ought to expect to be merely a commissioned officer. those who recommend him are persons of the first respectability.
the abuses in the military & naval departments seem to have been so great, that it will doubtless be indispensable that we bring them in some way, directly or indirectly, under the eye of the legislature. I inclose you a note of one instance, which merits enquiry. I strongly suspect it will be found to have originated with the engineer. I hardly believe that the Secretary could have given such orders. I write to my informant to furnish me with the particulars so exactly as to be absolutely relied on, & the names of witnesses. in the mean time you may have some opportunities of learning something about it without exciting alarm.
I propose that we shall all rendezvous in Washington on the last day of September if there be no pressing obstacle to it. I shall be there on or before that day myself.  Accept assurances of my affectionate esteem & high respect.
Th: Jefferson
